DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Colin Fowler (Reg. No. 64,379) on 02/11/2022.

The application has been amended as follows: 
1.	(Currently Amended) A computer-implemented method for determining measurable responses to broadcast events, comprising:
storing, in memory, a broadcast event history, the broadcast event history including metadata of a plurality of broadcast events;
identifying, by a processor from the metadata, a first time stamp for a first broadcast event of the plurality of broadcast events and a second time stamp for a second broadcast event of the plurality of broadcast events, each broadcast event respectively including a medium and a channel;
determining a quantifiable metric to tie to the first and second broadcast events, the quantifiable metric including any of: views, downloads, phone calls, clicks, purchases, sign-ups, signatures, logins, or application interactions;
receiving, by the memory, a plurality of quantifiable metric performance history data including the quantifiable metric measured as a function of time, wherein the plurality of quantifiable metric performance history data does not identify attribution to specific broadcast events;
assigning, by the processor, a first time period to the first broadcast event and a second period of time to the second broadcast event based upon a recorded time of a change in the quantifiable metric in the quantifiable metric performance history data subsequent to a conclusion of each respective broadcast event, wherein the first and second time periods are temporal periods after the first and second time stamps respectively;
assigning, by the processor, a first portion of the quantifiable metric performance history data to the first broadcast event, the first portion associated with the first time period;
determining, by the processor, an overlapping portion of the quantifiable metric performance history data, the overlapping portion including quantifiable metric performance history data from the first portion and measured after the second time stamp;
determining, by the processor, that the overlapping portion is not attributable to the second broadcast event;
assigning, by the processor, a second portion of the quantifiable metric performance history data to the second broadcast event, the second portion associated with the second time period and not including the overlapping portion;
comparing, by the processor, the first portion to the second portion; and
determining, by the processor, an effectiveness rating of the first broadcast event as relative to the second broadcast event based upon said comparing of the first portion and the second portion.
2.	(Currently Amended) A computer-implemented method for determining measurable responses to broadcast events, comprising: 
receiving, by a memory, a plurality of quantifiable metric performance history data including a quantifiable metric measured as a function of time, wherein the plurality of quantifiable metric performance history data does not identify attribution to specific broadcast events;
assigning, by a processor, a first time period to a first broadcast event and a second period of time to a second broadcast event, each broadcast event respectively including a time stamp, a medium, and a channel, wherein a length for each of the first and second time periods is assigned based upon a recorded time of a change in the quantifiable metric in the quantifiable metric performance history data subsequent to the time stamp of each respective broadcast event, wherein the first and second time periods are temporal periods after each of the first and second broadcast events conclude respectively; 
assigning, by the processor, a first portion of the quantifiable metric performance history data to the first broadcast event, the first portion associated with the first time period;
determining, by the processor, an overlapping portion of the quantifiable metric performance history data, the overlapping portion including quantifiable metric performance history data from the first portion and measured after the second time stamp;
determining, by the processor, that the overlapping portion is not attributable to the second broadcast event;
assigning, by the processor, a second portion of the quantifiable metric performance history data to the second broadcast event, the second portion associated with the second time period and not including the overlapping portion;
comparing, by the processor, the first portion to the second portion; and
determining, by the processor, an effectiveness rating of the first broadcast event as relative to the second broadcast event based upon said comparing of the first portion and the second portion.
3.	(Original)  The method of claim 2,wherein the quantifiable metric are any of key performance indicators (KPIs) including views to a website or an application, sign-ups of the website or an application, downloads of an application, clicks on the website or application, verified purchases, signatures, logins to the website or application, phone calls, and detected user activity on the website or application.
4.	(Original)  The method of claim 2, wherein the medium is any of: 
print;
picture;
video;
audio; or
multimedia;
and the channel is any of:
a website;
a television channel;
a streaming video or video on demand service;
a podcast personality;
a radio station; or
signage.
5.	(Original)  The method of claim 2, further comprising:
updating, in the memory, the quantifiable metric performance history data;
updating, by the processor, the first portion and the second portion based on said updating of the quantifiable metric performance history data; and
determining, by the processor, an updated effectiveness rating of the first broadcast event as relative to the second broadcast event based upon said updating of the quantifiable metric performance history data and the first and second portions.
6.	(Original)  The method of claim 2, wherein each broadcast event further includes an emotional tone and the emotional tone is used as a further basis for said determining an effectiveness rating.
7.	(Original)  The method of claim 2, wherein each broadcast event further includes an event length and the event length is used as a further basis for said determining an effectiveness rating.
8.	(Original)  The method of claim 2, wherein budget, day of week, national or local availabilities, inventory status, age suitability, or spending timeframe is used as a further basis for said determining an effectiveness rating.
9.	(Original)  The method of claim 2, further comprising: 
submitting one or more orders to media platforms based on the effectiveness rating.
10.	(Currently Amended)  A computer-implemented method for determining measurable responses to broadcast events, comprising:
receiving, by a memory, a plurality of quantifiable metric performance history data including a quantifiable metric measured as a function of time, wherein the plurality of quantifiable metric performance history data does not identify attribution to specific broadcast events;
receiving, by the memory, a broadcast event history including metadata of a plurality of broadcast events, the broadcast events each having a time stamp, a channel, and a medium, wherein each of the time stamps, channels, and mediums are varied across the plurality of broadcast events;
assigning, by a processor, a first portion of the quantifiable metric performance history data to a first broadcast event, the first portion associated with a first time period after a first time stamp for the first broadcast event;
determining, by the processor, an overlapping portion of the quantifiable metric performance history data, the overlapping portion including quantifiable metric performance history data from the first portion and measured after a second time stamp for a second broadcast event;
determining, by the processor, that the overlapping portion is not attributable to the second broadcast event; 
assigning, by the processor, a second portion of the quantifiable metric performance history data to the second broadcast event, the second portion associated with a second time period after the second time stamp and not including the overlapping portion;
assigning, by the processor, an effectiveness period to each of the broadcast events, wherein the effectiveness period of each broadcast event is a period of time after a conclusion of each respective broadcast event; and
determining an effectiveness rating of each of the time stamps, channels, and mediums based on a status of the quantifiable metric during the effectiveness period of each of the broadcast events.
11.	(Original)  The method of claim 10, wherein the quantifiable metric are any of key performance indicators (KPIs) including views to a website or an application, sign-ups of the website or an application, downloads of an application, clicks on the website or application, verified purchases, signatures, logins to the website or application, phone calls, and detected user activity on the website or application.
12.	(Original)  The method of claim 10, wherein the medium is any of: 
print;
picture;
video;
audio; or
multimedia; 
and the channel is any of:
a website;
a streaming video or video on demand service;
a television channel;
a podcast personality;
a radio station; or
signage.
13.	(Original)  The method of claim 10, wherein each broadcast event further includes an emotional tone and an event length, and wherein said determining includes determining the effectiveness rating for the emotional tone and the event length.
14.	(Original)  The method of claim 10, further comprising:
determining, for each combination of the time stamp, the channel and the medium, an associated cost; and
assigning a weight to each effectiveness rating based on an inverse relationship to the associated cost.
15.	(Original)  The method of claim 10, further comprising:
determining a combination effectiveness rating for each combination of the time stamp, the medium, and the channel.
16.	(Original)  The method of claim 15, further comprising:
generating a hierarchical Bayes model to identify the combination effectiveness ratings of unrepresented combinations of the time stamp, the channel, and the medium are not represented by the plurality of broadcast events.
17.	(Original)  The method of claim 15, further comprising:
determining a positive or negative combinatorial effect of two or more broadcast events with substantially similar time stamps based on the combination effectiveness ratings.
18.	(Original)  The method of claim 10, further comprising:
supplementing the quantifiable metric performance history data with household level set-top box data from a data aggregator.
19.	(Original)  The method of claim 10, further comprising:
identifying, within the quantifiable metric performance history data, a regime change; and 
dynamically determining a cutoff of the quantifiable metric performance history data based on the regime change.
20.	(Original)  The method of claim 19, further comprising:
determining that a portion of the quantifiable metric performance history data before the cutoff is a baseline portion and the quantifiable metric performance history data after the cutoff is an active portion; and
generating a campaign rating based on a comparison between the active portion to the baseline portion.

Allowable Subject Matter

Claims 1-20 are allowed in view of the amendments and Applicant’s remarks on pages 12-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             
February 11, 2022